Title: To Thomas Jefferson from Thomas Sim Lee, 23 February 1780
From: Lee, Thomas Sim
To: Jefferson, Thomas



Sir
In Council Annapolis 23d. Feby. 1780.

We had the Honor to receive your Excellency’s Letter of the 30th. Jany. The Necessity which constrained our Assembly to enact a Law, the extensive Operation of which has interfered with the Purchases made by your Agent, for the Subsistence of the Military of your State, we must deplore, and can assure you that an anxious Solicitude for the Welfare of the United States and an Opinion that nothing short of the most vigorous and sudden Exertions, could procure an immediate and full Supply for our distressed Army, were the only Motives which prompted them to make it so general. We are satisfied it is not the Intention of the Act, to provide Supplies for State Troops, because, when it was made, it was not known that the Military of any particular State was in Distress. The Object of the Assembly being an immediate and full Supply for the Army, we cannot admit your Exposition of the Law, because it would, in some Degree, counteract the Purpose of it and because we think the Word “others” was inserted with a View of including every Person in whose Possession any Flour or Wheat was found and may well comprehend the Agent of Virginia; and that, unless such Construction is made, as there is no other Person except the Agent of the Marine of France (whose Flour is also deemed seizable) to whom it can relate, that Word would be deprived of its Effect, and a well known Principle in expounding Act of the Legislature, would be infringed, that a Law ought to be so construed that no Word should be rendered void or insignificant if it can be prevented. We must further observe that the Intention of the Assembly ought to prevail, which is to be collected from the Cause or Necessity which induced them to make the Law. We cannot esteem it necessary to enter into a minute Discussion of the present Question or to resort to nice and subtil Reasoning to justify an Exertion which was requisite to prevent the numerous Calamities which must result from the Dissolution of the Continental Army. We are sensible it is the mutual Interest of both States to preserve the Harmony that subsists between them which, added to our Desire to contribute all we possibly can to the Relief of your Distresses, make us wish to receive Information from Congress or His Excellency General Washington, that the Army is supplied, that we may have it in our Power to restore your Flour, before you feel any Inconveniencies from the Seizure of it. Our Assembly will meet the second Day of March, when your Excellency’s Letter will be laid before them for their Consideration. We are &c.
